Citation Nr: 0942196	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to July 13, 2006, 
for service connection of irritable bowel syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome (IBS).

3.  Entitlement to an increased evaluation for a 
psychological disability, to include anxiety, currently rated 
30 percent disabling.

4.  Entitlement to a total evaluation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to 
January 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of increased evaluation for IBS and for a 
psychological disability, and of TDIU, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was granted service connection for a 
psychological and gastro-intestinal disability in December 
1960; the rating was increased to 30 percent in October 1965, 
increased to 50 percent by rating decision of February 1974, 
and reduced to 30 percent by rating decision of May 1979.  

2.  On November 18, 2004, the Veteran submitted a claim for 
an increased evaluation for a "nervous condition," which 
can reasonably be construed to be a request for the highest 
evaluation available for his psychological and gastro-
intestinal disabilities, whether they be rated separately or 
together.




CONCLUSION OF LAW

The criteria for an earlier effective date of November 18, 
2004, for the grant of service connection for IBS have been 
met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.340, 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his November 2004 request for an 
increased evaluation for a "nervous condition" should have 
been construed to include a request for separate service 
connection for IBS.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board 
is granting an earlier effective date for service connection.  
Thus, no further discussion of the VCAA is required.

Earlier Effective Date

In general, the effective date of an award of compensation or 
pension based on an original claim, a clam reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002), 
38 C.F.R. § 3.400 (2007).

The Veteran was service-connected in December 1960 for a 
psychological and gastro-intestinal disability.  He was 
officially diagnosed with a psychophysiologic gastro-
intestinal disorder.  He was not service-connected for any 
other disability when he filed his claim for an increase in 
November 2004.  In March 2005, he was granted an evaluation 
of 30 percent and the disability was changed to an "anxiety 
disorder" with no mention of the gastro-intestinal aspect of 
the disability.  In an August 2006 statement, he mentioned 
that his service-connected disability had always involved his 
stomach, and not just his nerves.  This was construed as a 
claim for service connection for IBS, and service connection 
was eventually granted in September 2007, effective July 
2006.  However, the Board finds that the November 2004 
request for an increased evaluation was a request for the 
highest evaluation possible, including for a separate 
evaluation for IBS.  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992) (the Board must look at all 
communications that can be interpreted as a claim, formal, or 
informal, for VA benefits).  As such, the Veteran is entitled 
to an earlier effective date of November 8, 2004.


ORDER

The claim for an earlier effective date of November 8, 2004, 
for service connection for IBS, is granted.


REMAND

There has been some confusion as to whether the Veteran is 
claiming service connection for additional psychological 
disorders.  Currently, he is service-connected for an anxiety 
disorder.  In July 2006, the Veteran mentioned a sleeping 
disorder as well.  In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  Such an examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  A VA 
examination is needed to determine whether the Veteran has a 
separate and distinct sleep disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).  

A review of the file reveals outstanding medical records that 
must be obtained.  The most recent VA medical center (VAMC) 
records are dated from 2007 and are only from the Tampa VAMC, 
despite the fact that the Veteran indicated in August 
2008 that he also received treatment at the Orlando VAMC.  
Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related 
to the Veteran's claim. 38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  As for federal records, 38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
Remand is necessary so that current and complete VA medical 
records can be obtained.

Finally

As the Veteran's claims for increased evaluations are being 
remanded, and because adjudication of these claims may impact 
adjudication of the Veteran's claim for TDIU, the Board 
concludes that adjudication of the TDIIU claim is premature 
and must also be remanded

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete VA treatment records from the 
Tampa VAMC and Orlando VAMC.  Evidence 
of attempts to obtain these records 
should be associated with the claims 
file.  Do not associate duplicate 
records with the claims file.

2.  The AMC/RO must also schedule the 
Veteran for a VA examination by an 
appropriate examiner to determine the 
current severity of his service-connected 
gastrointestinal disability.  The following 
considerations will govern the examination:

(a) The entire claims folders and a copy of 
this remand must be made available to the 
examiner in conjunction with the 
examination.   The examination report must 
reflect review of pertinent material in the 
claims folder.  

(b) After reviewing the claims files and 
examining the Veteran, the examiner should 
determine the current symptomatology and 
severity of the service-connected 
gastrointestinal disability.  

2.  Schedule the Veteran for a VA 
examination to determine whether he has 
a separate and distinct sleep disorder.  
The entire claims file must be made 
available to the VA examiner.  

(a) Pertinent documents should be 
reviewed, including service treatment 
records, VA and private treatments 
records, and the statements of the 
Veteran.  The examiner should conduct a 
complete history and assign all relevant 
diagnoses. 

(b) The examiner should offer an 
opinion as to whether the Veteran has a 
separate and distinct sleep disorder or 
whether his sleep problems are merely a 
symptom of another psychological 
disorder.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  After completing the above action, 
the claims for increased evaluations 
should be readjudicated.  Next, the 
claim for TDIU should be readjudicated.  
If any claim remains denied, a 
supplemental statement of the case 
should be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


